Citation Nr: 0028569	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-00 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a stomach 
injury, claimed as esophageal motility disorder, esophageal 
spasms, and duodenitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran has active duty from October 1961 to August 1962, 
and from September 30 to October 5, 1962.  He also served in 
the National Guard to include periods of active duty for 
training (hereinafter ACDUTRA).

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

This case was previously before the Board in September 1999.  
At that time, the Board remanded the issues of service 
connection for disabilities involving the shoulder, to 
include arthritis, and cervical, thoracic, and lumbar spine 
for additional development.  

In April 2000 the RO granted service connection for cervical 
spine injury with left upper extremity radiculopathy (also 
claimed as a left shoulder disorder to include arthritis and 
cervical spine injury) and residuals of a thoracic and lumbar 
spine injury.  This action represents a complete grant of the 
benefits sought regarding these issues.  Thus, these issues 
are not before the Board for appellate consideration. 

In a July 2000 the representative stated that the issue of 
service connection for a left shoulder disability had been 
effectively withdrawn as having been included in the grant of 
service connection for residuals of a cervical spine injury 
with left upper extremity radiculopathy.  

The veteran in a statement received in October 2000, 
identified the disabilities for which he is claiming service 
connection as esophageal motility disorder, esophageal 
spasms, and duodenitis.  Accordingly the issue is as stated 
on the title page of this decision.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent medical evidence of record which 
establishes a nexus between any current stomach disorder and 
the veteran's military service, to include any injury 
therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of a stomach injury is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran contends that he incurred a stomach disorder due 
to a military truck accident that occurred in August 1962 
when he was mobilized with the 1065th Transportation Company.  
He stated that it was first contracted while in the service 
and was later aggravated by the truck wreck, and that it 
continued to be a severe and painful disorder.

The record reflects that a portion of the medical and 
personnel records were destroyed in an accident in August 
1962.  The record shows that the veteran was discharged from 
the National Guard in May 1970.  In 1989, the Adjutant 
General's Office for the State of Mississippi, informed the 
VA that a review of the veteran's records on file in that 
office revealed no medical information for the period of 
October 1961 to August 1962 when he was mobilized with the 
1065th Transportation Company.  The veteran testified at his 
personal hearing before the RO in 1995 that all the unit 
records, personnel records, and medical records for the 
1065th Transportation Company were destroyed in the military 
truck accident in August 1962.  In response thereto, the 
State of Mississippi directed that Adjutant General's Office 
to reconstruct those records.  A line of duty investigation 
was conducted which approved line of duty status for the 
veteran's back, neck, and stomach injuries by the 
Compensation Determination branch of the Department of the 
Army.

The available service medical records reflect that he was 
treated in September 1960 for mild gastritis.  Later in 
September 1960 he was hospitalized for gastrointestinal 
complaints.  The clinical history revealed that the 
approximately 2 years earlier he noted the onset of burning 
epigastric pain lasting one to three hours.  He was told by 
his family physician it was kidney disease.  He reported a 
history of vomiting in the morning with relief of the pain.  
He had been intermittently bothered by pain during his 4 
months of service.  Two days prior to admission he noted the 
onset of crampy abdominal pain and syncope.  While 
hospitalized, the veteran underwent a gastrointestinal work-
up.  An upper gastrointestinal series was negative.  He was 
discharged later in September 1960 with a diagnosis of an 
ill-defined condition of the gastrointestinal tract, 
characterized by recurrent episodes of midepigastric burning 
pain, relieved by vomiting and associated with a negative GI 
series.  The October 1960 separation examination showed an 
appendectomy scar.  No other pertinent abnormality was 
reported.

The September 1961 entrance examination showed an 
appendectomy scar.  No other pertinent abnormality was 
reported.  The available records for his period of active 
duty reflect no complaint regarding the gastrointestinal 
system.  A June 1962 separation examination showed that the 
abdomen and viscera were clinically evaluated as normal.  An 
August 1963 Reserve examination report contains a history of 
gastritis and a negative UGI.  The abdomen and viscera were 
clinically evaluated as normal.  

The veteran has been examined and treated intermittently at 
private hospitals and on an outpatient basis from 1963 to 
1999 for various disorders to include gastrointestinal 
problems. Beginning in the late 1980s he began receiving 
treatment at VA facilities and underwent VA examinations for 
various disorders, to include esophageal mobility disorder, 
esophagitis, and gastritis.

A letter from a private physician stated that the veteran had 
been under his care for gastritis and gastrointestinal 
problems from 1963 until 1974.  He was hospitalized at a 
private facility in February 1964 for gastritis.  In August 
1973 the veteran was hospitalized at a private facility for a 
duodenal ulcer.  He was hospitalized in July 1974 with 
diagnoses of antritis and duodenitis.

The veteran was admitted to a private hospital in October 
1974.  The veteran had described a history of 2 and a half 
years of progressive lower chest pain and mid-epigastric 
pain, usually occurring following the evening meal and being 
worse at night.  The veteran was diagnosed on discharge with 
esophageal spasm, gastritis and duodenitis.

A letter from a private physician is to the effect that the 
veteran had been under his care for neck and back, gastritis, 
esophagitis, and a duodenal ulcer from 1975 to 1979.  

A letter from a private physician stated that the veteran had 
been under his care for headaches, gastritis and esophagitis 
since 1979.  He was hospitalized at a private facility in 
June 1981 for peptic ulcer disease and spasms of the 
esophagus.

The veteran was hospitalized at a private facility for a 
right inquinal hernia in February 1982.  An UGI showed ulcer 
disease and an irregularity of the gastric antrum.  The 
discharge diagnoses included peptic ulcer disease and 
esophageal spasms.  He was hospitalized in June 1987 with 
final diagnoses to include probable esophagitis.  

Received in February 1988 were several statements from fellow 
servicemen, to include his former commanding officer.  These 
statements are to the effect that the veteran sustained 
multiple injuries, to include to the stomach, in a truck 
accident in 1962.  A former cook stated that he assisted in 
preparing special meals for the veteran on orders from a 
military doctor. 

A June 1988 VA examination showed that the veteran related 
that he had developed gastritis and a nervous stomach in 
basic training.  This recurred in 1961 and became severely 
aggravated by a military truck accident that also injured his 
neck, back, and leg.  The veteran stated that he had been 
placed on special diets and limited duty for the balance of 
his tour.  The veteran was treated by civilian doctors and 
hospitals from the time he was discharged from the service 
until he could no longer afford it in February 1988.  

Physical examination of the abdomen revealed mild obesity.  
There was a well-healed right lower paramedian appendectomy 
scar (appendectomy at age 16 by history).  There were no 
palpably enlarged organs or masses.  There was a slight 
subjection tenderness to deep palpitation in the epigastrium, 
but no objective tenderness.  His rectal was normal and his 
hemoccult was negative.  The pertinent diagnoses were small 
sliding esophageal hiatal hernia, by GI series, and chronic 
acid-pepsin disease by medical history.

A July 1988 VA outpatient record shows that the veteran was 
diagnosed with gastric reflux, probably due to incompetent 
cardiac sphincter.  An August 1988 VA outpatient record shows 
that the veteran was diagnosed with esophageal mobility 
disorder.

In September 1988 the RO granted service connection for a 
sliding hiatal hernia and gastritis.  Subsequently the 
veteran received treatment at VA and private facilities for 
gastrointestinal disorders, to include esophageal mobility.

Received in April 1989 were statements from fellow 
servicemen, which are to the effect that the veteran 
sustained a stomach injury in a truck accident during 
service.  Also received was a letter from a relative of the 
veteran which is to the effect that the veteran first began 
having stomach trouble in the military in 1960. 

A hearing was held at the RO in March 1995.  At that time the 
veteran provided testimony concerning the in service truck 
accident.

II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  See, Murphy, at 81; see, also, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 1991).  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

To summarize, the evidence reflects that the veteran received 
treatment during service for gastrointestinal problems 
beginning in September 1960.  The record also indicates that 
the veteran sustained injury to his stomach in 1962, while on 
active duty, which required treatment.  These treatment 
records are unavailable.  However, the private medical 
records show extensive treatment for gastrointestinal 
problems, variously diagnosed, beginning in 1963.  In March 
1996 a private medical report contains a history of 
esophageal motility disorder.  The diagnosis was peptic ulcer 
disease.   The Board finds that this evidence tends to show 
that that the veteran has chronic gastrointestinal 
disabilities, in addition to the service connected hiatal 
hernia and gastritis, which may have originated during 
service.  Accordingly, the claim is well grounded.  


ORDER

The claim for entitlement to service connection for residuals 
of a stomach injury, claimed as esophageal motility disorder, 
esophageal spasms, and duodenitis is well grounded and, to 
this extent only, the claim is granted.   


REMAND

As previously discussed the Board has determined that the 
claim of entitlement to service connection for residuals of a 
stomach injury, claimed as esophageal motility disorder, 
esophageal spasms, and duodenitis is well grounded.  Once a 
claim is well grounded VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

The record shows that the veteran experienced 
gastrointestinal problems beginning in September 1960 while 
on ACDUTRA.  The record also indicates that the veteran 
sustained an injury to his stomach in 1962, while on active 
duty, which required treatment.  However, these treatment 
records are unavailable.  Additionally, the private medical 
records show extensive treatment for gastrointestinal 
problems, variously diagnosed, beginning in 1963.  In view of 
these facts, thew Board is of the opinion that a specialized 
VA examination would be of assistance in this case.

In April 2000 the RO granted service connection for cervical 
spine injury with left upper extremity radiculopathy and 
residuals of a thoracic and lumbar spine injury, an assigned 
a 20 percent evaluation evaluated respectively.  While the 
case was pending before the Board, the veteran submitted a 
timely notice of disagreement. The RO has not had the 
opportunity to issue the veteran a Statement of the Case on 
regarding these issues.  Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  A VA examination should be conducted 
by a gastroenterologist in order to 
determine the nature, severity, and 
etiology of any gastrointestinal disorder 
in addition to the service connected 
hiatal hernia and gastritis, to include 
esophageal motility, esophageal spasms, 
duodenitis, and peptic ulcer disease.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  In addition to an UGI, all 
other testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  

If disabilities other than hiatal hernia 
and gastritis are diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any gastrointestinal disorder 
diagnosed is related to the veteran's 
military service, to include the stomach 
injury?

If no, whether it is as likely as not 
that any gastrointestinal disorder 
diagnosed was caused or is aggravated by 
the service connected hiatal hernia 
and/or the gastritis?  Allen V Brown, 7 
Vet. App. 430 (1995).

A complete rational for any opinion 
expressed should be included in the 
examination report.  

2.  It is requested that the RO provide 
the veteran and his representative a 
statement of the case regarding the April 
2000 rating decision which assigned 20 
percent disability ratings for residuals 
of a thoracic and lumbar spine injury, 
and for residuals of a cervical spine 
injury with left upper extremity 
radiculopathy.  The veteran should be 
informed of the requirements necessary to 
perfect his appeal.  The RO is informed 
that these issues are not before the 
Board for appellate consideration until 
timely perfected.

3.  Thereafter, RO should readjudicate 
the issue in appellate status.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



